 In the Matter Of QUALITY ALUMINUM CASTING Co.andPATTERNMAKERS LEAGUE OF NORTH AMERICA,MILWAUKEE ASSOCIATION(A. F. L )Case No. R-1943.-Decided August 12, 1940Jurisdiction:automotive parts manufacturing industry.Investigation and Certification of Representatives:existence of question: disputeas to appropriate unit; contract renewed with notice of rival union's claim, nobar to.No election necessary where Board found the unit requested to be ap-propriate and parties stipulated that certification would be proper shouldthe Board so find,Unit Appropriate for Collective Bargaining:pattern makers and pattern makers'apprentices.Although rival industrial union contended that pattern makers and patternmakers' apprentices are properly included in an industrial unit pursuant tothe terms of a contract with the Company the Board found, however, thatthey were orally excluded from said contract and in view of the dissimilarityof wages and work and the fact that prior and subsequent to the executionof said contract the craft union had furnished the Company with suchemployees and'had bargained and reached oral agreements concerning theirwages, hours, and conditions of employment, the Boardheldthat theyconstitute an appropriate unit.Mr. D. B. Malone,ofWaukesha, Wis., for the Company.Mr. Roy E. Rogers,ofHammond, Ind., for the Pattern MakersLeague.Mr. Lawrence Carlstrom,ofMilwaukee, Wis., for the U. A. W.Mr. Ben Law,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 6, 1940, Pattern Makers League of North America, Mil-waukee Association (A. F. L.), herein called the Pattern MakersLeague, filed with the Regional Director for the Twelfth Region(Milwaukee,Wisconsin) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofQuality Aluminum Casting Co., Waukesha, Wisconsin, herein calledthe Company, and requesting an investigation and certification of26 N. L. R. B., No. 49.,510 QUALITY ALUMINUM CASTING CO. -517representatives pursuant,to Section 9, (c) of the National LaborRelations,Act, 49 Stat.449, hereincalled the Act.On June 29, 1940,the National Labor Relations Board, herein- called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,' asamended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On July 1,' 1940,the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, thePattern Makers League, and InternationalUnion, UnitedAutomobileWorkers of America, Local445, (C.O. I.), hereincalled the U. A.WT.,an organization,claiming to have an interest in the subject matter ofthe proceeding.,Pursuant to notice,a hearing was held on July 11, 1940,atWau-kesha,Wisconsin,before Jacob.I.Karro, the Trial Examiner dulydesignated by the Board.The Company,the Pattern Makers League,and the U. A.W. were represented by counsel and participated in thehearing.Full opportunity to be heard,to examine and cross-examinewitnesses and to introduce evidence was afforded all parties.Duringthe course of the hearing the Trial Examiner made various rulings onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case the Board.makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Quality Aluminum Casting Co. is a Wisconsin corporationengaged at its plant in Waukesha, Wisconsin, in the manufacture ofaluminum castings for automobile parts and automobile machinery.The principal raw materials used by the Company in its manufactur-ing processes are aluminum ingots and foundry sand. The value ofsuch materials so used in 1939 was approximately $200,000. Approxi-mately 80 per cent of such materials, computed by value, were shippedto the Company's plant at Waukesha from points outside Wisconsin.The value' of products manufactured by the Company during 1939was approximately $375,000.Of this output, approximately 75 percent, computed by value, were shipped by the Company from itsplant at Waukesha to points outside Wisconsin.II.THE ORGANIZATIONS INVOLVEDPattern' Makers League of North America, Milwaukee Association,isa labor organization affiliated with the American Federation ofLabor admitting to membership persons employed as pattern makers3,23429-42-vol. 26-34 518DECISIONSOF NATIONALLABOR RELATIONS BOARDand pattern makers' assistants or apprentices at the Company's plant.International Union, United Automobile Workers of America, LocalNo. 445, is a labor organization affiliated through International Union,United Automobile Workers of America with the Congress of Indus-trialOrganizations.It admits to membership employees of theCompany, exclusive of watchmen.Prior to filing its petition on June 6, 1940, the Pattern Makers Leaguerequested the Company for recognition as the exclusive bargainingrepresentative of the pattern makers and the pattern makers' appren-tices employed by the Company. The Company replied, and there-after took the position at the hearing, that it did not know' whetherthe-pattern makers and pattern makers' apprentices who were thenor who might subsequently be in its employ constituted an appropriateunit and that it would not grant exclusive bargaining rights for sucha unit unless its appropriateness was determined by the Board. TheU. A. W. contended at the hearing that the pattern makers and pat-tern makers' apprentices are properly included within a unit consist-ing of all of the employees of the Company, excluding watchmen, whoare paid on a piece-rate or day-rate basis.The evidence discloses that on July 22, 1937, the Company alanthe U. A. W. entered into a written contract by which the formeragreed to recognize a bargaining committee consisting of employeeselected by the members of the U. A. W. as the sole bargaining agencyfor all employees of the Company who were paid on a piece-rate orday-rate basis.On August 15, 1938, the Company and the U. A. W.entered into a second contract, replacing the first, but containing anidentical recognition clause.On August 18, 1939, the Company andthe U. A. W. entered into a third contract, replacing the second, butretaining the same recognition clause as that in the first two contracts.With regard to the time of its termination, the third contract containedthe following provision:This agreement shall go into effect on August 16, 1939, and shallcontinue in effect, (unless amended by mutual agreement) untilAugust 15, 1940, and shall continue from year to year thereafterunless notice is given by either party at least thirty (30) daysprior to August 15, 1940, or thirty days prior to August 15 inany year thereafter.It is not clear from the record whether, prior to the hearing, eitherthe Company or the U. A. W. had given notice to the other of anintention to terminate or amend the third contract. It is undisputed,however, that both the Company and the U. A. W. had completenotice and full knowledge of the claim of the Pattern Makers-League QUALITY ALUMINUM CASTINGCO.519prior to July 15, 1940.Under these circumstances the renewed con-tract is no bar to the present proceedings.'We find .that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAs 'indicated above, the Pattern Makers League contends thatpattern makers and pattern makers' apprentices employed by theCompany in its plant at Waukesha, Wisconsin, constitute an appro-priate unit and the Company takes the position that it does not knowwhether or not such unit is appropriate.The U., A. W. contends thatpattern makers and pattern makers' apprentices are properly includedwithin a unit consisting of all of the employees of the Company,excluding watchmen, who are paid on a piece-rate or day-rate basis.At the time of the hearing, the Company had four pattern makersand no pattern makers' apprentices or assistants in its employ. Inaddition, it employed 83 other production workers of various skillsand classifications.The four pattern makers are engaged in a separate department ofthe plant in the construction, maintenance, and repair of wood- andmetal-pattern equipment.They are skilled craftsmen each of whomhas served a required apprenticeship period of 5 years.It is necessaryto their work that they have an understanding of mold and core mak-ing and be able to read blue prints.The patterns constructed bythem are sent to the foundry of the plant for use in making aluminumcastings.The Company pays its pattern makers at the rate of $1.25per hour.The pay of its other production employees varies, accord-ing to. the nature of, their jobs, but is apparently lower than that ofthe pattern makers...The Company has in the past hired its pattern makers through thePattern Makers League.As mentioned below, it is undisputed thatthe hearing are, currently members of the Pattern Makers League.ICfMatter of Max Hoffman,doing business under style and tradename of M. Hoffman & CoandAmalga-matedClothingWorkers ofAmerica(C. I.0 ), 25 N. L. R.B. 311, and casescited therein. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDIn 1937, at the time the Company and the U. A. W. were negotiatingthe first contract between them, the representatives of the Companyannounced that the pattern makers then employed were members ofthe Pattern Makers League and that the Company had been hiringits pattern makers through that organization.On this basis, he askedthat pattern makers be excluded from the terms of the contract.Asa result of this request, the Company and the U. A. W. agreed orallythat the pattern makers should be excluded from any contract whichthey might make. Soon after the conclusion of the contract of July22, 1937, between the Company and the U. A. W., a representative forthe Pattern Makers League protested to the Company against theinclusion of pattern makers in a single unit with the other employees.The Company then informed the Pattern Makers League of its oralagreement, described above, with the U. A. W.Apparently thissatisfied the Pattern Makers League.The representative for the U. A. W. testified at the hearing that theoral agreement between the Company and the U. A. W. was based onthe condition that the Pattern Makers League would not-attempt tobargain for the pattern makers.The other testimony concerning theoral agreement does not make it clear that such was the understandingof both parties.Since 1937, however, the Company and the PatternMakers League have on various occasions bargained and reachedoral agreements concerning the wages, hours, and conditions ofemployment of pattern makers.Up to 'the time of the hearing, theU. A. W. had not notified the Company that it desired to terminatethe oral understanding under consideration.Although the recognition clauses of the three written contractsbetween the Company and the U. A. W. would appear to includethe pattern makers within the unit for which the former recognizedthe latter as exclusive bargaining representative, the pattern makersare not mentioned in any of the contracts.All other classificationsof the Company's production employees are mentioned and there arewage and other provisions concerning them.On the basis of all of the foregoing, we find that the pattern makersand pattern makers' apprentices employed by the Company at itsplant in Waukesha, Wisconsin, constitute a unit appropriate for thepurposes of collective bargaining, and that 'said unit will insure tosuch employees of the Company the full benefit of their right to self-organization and to collective bargaining, and will otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing the Pattern Makers League introduced undisputedevidence in the form of membership cards and testimony that all fourof the pattern makers then employed by the Company were members QUALITY ALUMINUM CASTING CO.521of the Pattern Makers League.At the close of the hearing the partiesstipulatedas follows:In the event the Board finds that the petitioner's request forthe setting aside of the pattern makers as an appropriate bar-gaining unit,be upheld,...theBoard at that time maycertify the petitioner as the bargaining agent . . . [for suchemployees]without an election.On the basis of the foregoing,we find that the Pattern MakersLeague has been designated and selected by a majority of personsemployed by the Company in the unit herein found to be appropriateas the representative of such persons for the purposes of collectivebargaining.It is therefore,the exclusive representative of all theemployees in such unit for the purposes of collective bargaining, andwe will so certify.Upon the basis of the above findings of fact and upon the entirerecord in this proceeding,the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Company,within the meaning of Section9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.The pattern makers and pattern makers'apprentices employedby the Company at its plant at Waukesha,Wisconsin,constitute aunit appropriate for the purposes of collective bargaining,withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.Pattern Makers League of North America,Milwaukee Associa-tion(A. F. L) is theexclusive representative of all employees in suchunit for the purposes of collective bargaining within the meaning ofSection 9 (c) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Pattern Makers League of NorthAmerica, Milwaukee Association(A. F. L.) has been designated andselected by a majority of the pattern makers and pattern makers'apprentices employed by Quality Aluminum Casting Co.at its plantinWaukesha,Wisconsin, as their representative for the purposes ofcollective bargaining and that, pursuant to the provisions of Section 9(a) of the Act,Pattern Makers League of North America,MilwaukeeAssociation(A. F. L.) is the'exclusive representative of all suchemployees for the purposes of collective bargaining in respect to rates 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDof pay, wages, hours of employment, and other conditions ofemployment.MR. EDWIN S. SMITH,concurring:'In view of the fact that the Pattern Makers League furnished theCompany with pattern makers and pattern makers' apprentices priorto the execution of the first exclusive bargaining contract between theCompany and the U. A. W., and in view of the fact'that since theexecution of the exclusive bargaining contracts the Company -hasbargained with the Pattern Makers League concerning wages, hoursand' other conditions of employment for pattern makers and patternmakers' apprentices, and the contracts between the Company andthe U. A. W. made no provision for pattern makers, I concur in thedetermination that pattern makers and pattern makers' apprenticesconstitute an appropriate bargaining unit,' and that the PatternMakers League should be certified on the record as the exclusiverepresentative of such employees.2See my concurring opinions inMatterof AmericanHardware Corp.andUnited Electrical andRadioWorkersof America,4 N L R B 412,Matter of The CentralFoundry CompanyandSteelWorkers OrganizingCommittee,20N. L. R. B 131; andMatter of U. S. Pipe& Foundry CompanyandSteelWorkers OrganizingCommittee,19 N L R B 1016,and casescitedtherien